                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PAUL T. MEJILLAS,

             Plaintiff,

v.                                                           CV No. 18-803 CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

             Defendant.

              ORDER GRANTING MOTION FOR EXTENSION OF TIME

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 19), filed January 25, 2019. The Court, noting that the Motion

is unopposed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff shall file a Motion to Reverse or Remand Administrative Agency

          Decision on or before February 28, 2019;

      2. Defendant shall file a Response on or before April 26, 2019; and

      3. Plaintiff may file a Reply on or before May 10, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
